          Case 1:20-cv-00183-MKV Document 24 Filed 04/08/20 Page 1 of 5




April 7, 2020

Via ECF

The Honorable Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007

Re:     N.Y. Civil Liberties Union v. Admin. for Children & Families,
        20 Civ. 183 [rel. 19 Civ. 5483]

Dear Judge Vyskocil:

Pursuant to the Court’s orders dated February 7 and March 18, 2020 (ECF Nos. 20, 22), the
Plaintiff submits this joint letter on behalf of the parties to this action in conjunction with the
parties’ proposed Case Management Plan.

1.      A brief statement of the nature of the case, the principal claims and defenses, and
        the major legal and factual issues that are most important to resolving the case.

Plaintiff’s Statement:

Plaintiff the New York Civil Liberties Union brings this action under the Freedom of
Information Act (“FOIA”) to compel the Defendants to release records concerning the Office of
Refugee Resettlement’s (“ORR”) involvement in a federal law enforcement grant program. That
multi-million-dollar program requires each grantee law enforcement agency to establish an
information-sharing pipeline with ORR, the federal agency entrusted with caring for migrant
children who arrive in the United States unaccompanied. See Ex. A to Compl., 8 (ECF No. 1-1).
Though ORR is not a law enforcement agency and is required to act in the best interest of
children in its custody, the Plaintiff contends the grant program improperly leverages ORR’s
relationship with unaccompanied children to target them for deportation. See Compl. ¶¶ 1, 3
(ECF No. 1).

The Plaintiff originally filed the FOIA request at issue in this litigation on August 12, 2019, and
simultaneously applied for expedited processing based on the NYCLU’s status as an
organization “primarily engaged in disseminating information” and the importance of
“inform[ing] the public about the government’s continuing effort to classify unaccompanied
children as gang members and about ORR’s role in this effort.” See Ex. B. to Compl., 4–5 (ECF
No. 1-2). In the five ensuing months prior to this litigation, the Defendants did not respond to
the Plaintiff’s FOIA request or appeal letters dated September 13 and October 21, 2019, See Exs.
C & D to Compl. (ECF Nos. 1-3, 1-4).
          Case 1:20-cv-00183-MKV Document 24 Filed 04/08/20 Page 2 of 5




Defendants’ Statement:

Plaintiff commenced this FOIA action on January 9, 2020, seeking certain records related to
Office of Refugee Resettlement’s involvement in a federal law enforcement grant program.
Defendants filed their Answer to the Complaint on March 16, 2020 (Dkt. No. 21), and
respectfully refer the Court to the answer for responses to Plaintiff’s allegations.

Plaintiff’s FOIA request is being handled by the FOIA Office of the Administration for Children
and Family Services (“ACF”). ACF is an operating division of the U.S. Department of Health
and Human Services (“HHS”). To date, ACF has completed its search and identified 3,726
records that are potentially responsive to Plaintiff’s FOIA request. ACF has begun its review of
these records to identify responsive, non-exempt records for production to Plaintiffs and
anticipates being able to review 200 pages per month. Defendants anticipate producing the first
set of responsive, non-exempt records on or before May 15, 2020.

As Defendants have not yet produced records to Plaintiff, the parties are not yet in a position to
evaluate whether there are any disputes relating to claimed exemptions or other issues.

2.      A brief statement by the plaintiff . . . as to the basis of subject matter jurisdiction
        and venue, and a brief statement by each other party as to the presence or absence
        of subject matter jurisdiction and venue.

The Plaintiff contends the Court has subject-matter jurisdiction pursuant to FOIA, see 5 U.S.C. §
552 et seq.; the Administrative Procedure Act, 5 U.S.C. § 701 et seq.; and 28 U.S.C. § 1331.
The Plaintiff further contends venue lies properly in the Southern District of New York under 5
U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e). Defendants do not challenge the Court’s subject
matter jurisdiction over this action to the extent Plaintiff seeks relief authorized under FOIA, 5
U.S.C. § 552.

3.      A statement of procedural posture and upcoming deadlines, including

     a. A brief description of any (i) motions that have been made and decided, (ii) motions
        that any party seeks or intends to file, including the principal legal and other
        grounds in support of and opposition to the motion, (iii) pending motions and (iv)
        other applications that are expected to be made at the status conference;

With the Plaintiff’s consent, Defendants sought and received an extension of their time to
respond to the complaint; an adjournment of the initial status conference until after any extended
answer date; and an extension of the parties’ time to file their joint pre-conference letter until
seven days before any adjourned initial status conference. See Order, dated February 7, 2020
(ECF No. 19).

On March 18, 2020, the Court adjourned the initial status conference sine die and ordered the
parties to file a proposed case management plan by today. See Order, dated March 18, 2020
(ECF No. 22).




                                                 2
         Case 1:20-cv-00183-MKV Document 24 Filed 04/08/20 Page 3 of 5




If the parties cannot agree upon a production schedule and otherwise resolve this matter through
negotiations, the Plaintiff anticipates this litigation can be resolved on summary judgment.

   b. A brief description of any discovery that has already taken place, and a brief
      description of any discovery that the parties intend to take in the future;

To date, no discovery has taken place in this case. The Plaintiff does not currently anticipate
propounding discovery but notes that discovery in FOIA litigation is appropriate under certain
circumstances and, accordingly, reserves the right to seek discovery. See, e.g., Carney v. U.S.
Dep’t Justice, 19 F.3d 807, 812–13 (2d Cir. 1994) (discovery appropriate where a party has
provided “some tangible evidence that an exemption claimed by the agency should not apply or
summary judgment is otherwise inappropriate”); The Few, the Proud, the Forgotten v. U.S.
Dep’t Veterans Affairs, 254 F. Supp. 3d 341, 365 (D. Conn. 2017) (granting limited discovery on
the issue of the adequacy of defendant’s searches for responsive information); Landmark Legal
Foundation v. Envtl. Prot. Agency, 959 F. Supp. 2d 175, 177 (D.D.C. 2013) (same).

Defendants similarly do not anticipate discovery in this matter and further note that “discovery of
any type is generally not allowed in FOIA proceedings.” Pinson v. DOJ, 55 F. Supp. 3d 80, 82
(D.D.C. 2014); accord Wolf v. CIA, 569 F. Supp. 2d 1, 9 (D.D.C. 2008); see Freedom Watch v.
Bureau of Land Mgmt., 220 F. Supp. 3d 65, 68 (D.D.C. 2016) (discovery is “both rare
and disfavored” in FOIA actions); see also Main St. Legal Servs., Inc. v. Nat’l Sec. Council, 962
F. Supp. 2d 472, 478 (E.D.N.Y. 2013) (“discovery is not favored in lawsuits under the FOIA”
(brackets and quotation marks omitted)), aff’d, 811 F.3d 542 (2d Cir. 2016); Justice v. IRS, 798
F. Supp. 2d 43, 47 (D.D.C. 2011) (“In FOIA actions . . . discovery is disfavored.”), aff’d, 485 F.
App’x 439 (D.C. Cir. 2012) (unpublished); Harrison v. Fed. Bureau of Prisons, 681 F. Supp. 2d
76, 80 (D.D.C. 2010) (same); Thomas v. Dep’t of Health & Human Servs., 587 F. Supp. 2d 114,
115 n.2 (D.D.C. 2008) (discovery is “an extraordinary procedure” in a FOIA case); Wheeler v.
CIA, 271 F. Supp. 2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA
actions.”).

   c. A statement describing the status of any settlement discussions and whether the
      parties would like a settlement conference.

The parties have conferred on several occasions since the filing of this lawsuit but have not come
to an agreement on a production schedule. Accordingly, the parties believe a conference, at the
Court’s earliest convenience, may prove useful.

Plaintiff’s Statement

The Plaintiff requests that production begin within one month and believes a production rate of
700 pages per month is reasonable and warranted under the circumstances. For approximately
five months before the filing of this litigation, the Defendants failed even to acknowledge the
Plaintiff’s request, despite their obligation to respond within ten calendar days. See 45 C.F.R. §
5.27. In almost eight months since the Plaintiff originally filed its request and sought expedited
processing, the Defendants have failed to release a single record.




                                                 3
         Case 1:20-cv-00183-MKV Document 24 Filed 04/08/20 Page 4 of 5




Even with respect to FOIA requests for which expediting processing is not sought, courts
frequently require agencies to process records at rates of approximately 500 pages per month.
See Middle E. Forum v. U.S. Dep't of Homeland Sec., 297 F. Supp. 3d 183, 187, n.3 (D.D.C.
2018) (collecting cases finding that 500 pages per month is an appropriate processing rate).
Where, as here, a requester has sought expedited processing, courts often impose significantly
more demanding production rates. See, e.g., Leadership Conference on Civil Rights v.
Gonzales, 404 F.Supp.2d 246, 260–61 (D.D.C.2005) (requiring DOJ to expedite the plaintiff's
FOIA request and produce the requested documents within ten months); Elec. Privacy Info. Ctr.
v. Dep't of Justice, Civ. No. 05–845, slip op. at *4–5 (D.D.C. Nov. 13, 2005) (noting that the
agency's processing of the plaintiff's expedited request was “unnecessarily slow and inefficient”
and ordering the agency to process 1500 pages every 15 calendar days until processing is
complete); Clemente v. Fed. Bureau of Investigation, 71 F. Supp. 3d 262 (D.D.C. 2014)
(ordering FBI to process 5,000 documents per month).

The Defendants’ proposed processing rate of 200 pages per month1 falls well below the norm
and will ensure the Plaintiff’s request is not fulfilled until December 2021, over 28 months from
the date of the original FOIA request. Such a result, particularly with respect to a request for
which the Plaintiff duly sought expedited processing, would frustrate Congress’ basic purpose in
enacting FOIA.

The Court should decline to defer to the Defendants’ largely unsubstantiated representation that a
faster processing rate is infeasible. “[C]ourts have the authority, and perhaps the obligation, to
scrutinize closely agency delay.” Elec. Privacy Info. Ctr. v. Dep’t of Justice, 416 F. Supp. 2d 30,
38 (D.D.C. 2006) (citing Leadership Conference on Civil Rights v. Gonzales, 404 F.Supp. 2d
246, 260–61 (D.D.C. 2005). The caselaw “implicitly reject[s] the notion that the decision of
practicability is to be determined solely by the agency” and places the burden on the agency “to
present[] credible evidence that disclosure [in a timely manner] is truly not practicable.” Elec.
Privacy Info. Ctr., 416 F. Supp. 2d at 38–39 (emphasis added).

To justify their delay, the Defendants rely primarily on a purported increase in the total number
of FOIA requests received by ACF since at least 2018. But that raw data does not identify how
many of those requests sought expedited processing or, therefore, how many were entitled to
priority processing like the Plaintiff’s request at issue here. Nor does a foreseeable increase in
FOIA requests that began well over a year ago justify the agency’s failure to ensure adequate
staffing in the intervening period.

Defendants’ Statement:

As noted above, the FOIA Office of the Administration for Children and Family Services
anticipates being able to review 200 pages of the identified, potentially responsive documents per
month. Although Defendants concede that, in the past, it has been possible to review a greater
number of pages, current circumstances do not make this feasible. In particular, the number of
FOIA requests directed to the agency have increased dramatically. In 2016 and 2017, there were


1
 The Defendants previously represented to the Plaintiff that a faster processing rate of 100 pages
during the first month of production and 250 pages thereafter was feasible.

                                                 4
         Case 1:20-cv-00183-MKV Document 24 Filed 04/08/20 Page 5 of 5




240 and 283 FOIA requests, respectively. In 2018, however, the number of requests more than
doubled to 580, and ACF received a further 405 requests in 2019. The ACF FOIA Office is made
up of two staff members who handle these cases. Although a third staff member was recently
hired, that third employee is not yet in a position to handle cases in litigation. Furthermore, the
ACF FOIA Office staff is presently working remotely due to the public health crisis caused by
the COVID-19 virus. The agency has advised this Office that, although it is currently possible to
continue reviewing records, the review software is impacted by delays and network outages due
to the number of remote users accessing the network across the entirety of HHS.

4.     Any other information the parties believe may assist the Court in resolving the
       action.

The parties have no further information to provide the Court at this time.


Respectfully submitted,


NEW YORK CIVIL LIBERTIES UNION
  FOUNDATION

By:    Antony P.F. Gemmell

Antony Gemmell
Jessica Perry
125 Broad Street, 19th Floor
New York, New York 10004
212-607-3320
agemmell@nyclu.org

Counsel for the Plaintiff




                                                5
